DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-12 and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, after temporarily closing the circuit, re-open the circuit prior to the capacitor fully charging, so as to prevent a light emitting element of the light bulb electrically coupled to the capacitor from illuminating.
Claim 10 recites, inter alia, after temporarily closing the circuit, re-open the circuit prior to the capacitor fully charging, so as to prevent a light emitting element of the light bulb electrically coupled to the capacitor from illuminating.
Claim 21 recites, inter alia, after temporarily closing the circuit, re-open the circuit prior to the capacitor fully charging, so as to prevent a light emitting element of the light bulb electrically coupled to the capacitor from illuminating.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-9, 11, 12, and 14-20 are allowable based on dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                              /ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875